DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is Office Action based on the 14/587507 application is in response to the communications filed January 07, 2021. 
Claims 1-9, 11-18, 20 and 22 were amended January 07, 2021. 
Claim 21 was cancelled January 07, 2021. 
Claim 23 was added as new January 07, 2021. 
Claims 1-9, 11-18, 20, 22 and 23 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 11, 
The claim recites the limitation “prevent communication of the second device to the electronic medical record”. The element “the electronic medical record” lacks antecedent 
As per claims 12-18
These claims depend from a base claim that has been found to be indefinite. Accordingly, these claims are also found to be indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 20, 22 and 23 are rejected under 35 USC 103 as being unpatentable over Collins et al. (US 2009/0112630; herein referred to as Collins) in view of Hume et al. (US 2013/0047113; herein referred to as Hume). 
As per claim 1, 
Collins teaches in response to receiving an indication that a first device is to be associated to a patient, determining that a second device is already associated to the patient. (Paragraphs [0132]-[0134] of Collins. The teaching describes a “computer on wheels” (COW) system that manages the device associations that a patient has or can have. In display 1060 of the COW system, the user may be prompted to select which devices in wireless communication with the COW within a particular room are to be associated with a particular patient for which data is to be logged into an EMR automatically. Display 1060 further determines that devices are associated with a patient by displaying a list of associated devices to the user. This suggests that when a user is trying to associate a device with a patient, the system will know and determine that a different device is already in association with the patient.)
Collins further teaches in response to determining that the second device is already associated, providing a device search area that enables search for the second device that is already associated to the patient and in communication with an electronic medical record (Paragraphs [0132]-[0134] of Collins. The teaching describes that associated devices for a patient collect data and transmit this data to an electronic medical record for the patient. The teaching further describes that when devices are associated with a patient, a user through the UI of the COW can be provided with a list of devices associated with the patient, which is considered a device search area that enable search for the devices that are already associated to the patient)
Collins does not explicitly teach based at least in part on determining that the second device is already associated, automatically providing a prompt to disassociate the second device from the patient and prevent communication of the second device to the electronic medical record. 
However it would have been obvious to one of ordinary skill in the art before the time of filing to modify the interface of the COW device in Collins with the interface and capabilities of the wall hub described by Collins. Paragraph [0110] and Figures 10-15 of Collins describe a disassociation processes by which patient devices are disassociated from them when the devices are no longer needed through a wall hub associated with the patient. A prompt to “Disassociate All Devices” is presented to the user of the wall hub so the user can proceed with the disassociation process. Paragraph [0135] of Collins describes that the wall hub 1460 can be traded out with the cheaper alternative of the COW device 1014 which suggests that the functions carried out by the wall hub can be performed by the COW device or at the very least perform functions that are substantially similar. Paragraphs [0132]-[0134] of Collins describe that the COW system manages associations of devices with patients. Accordingly, one of ordinary skill in the art would have modified the UI of the COW device to prompt the user of the COW device to disassociate associated devices of patients in a similar way that the wall hub of Collins is able to do. One of ordinary skill in the art would have modified the teaching of Collins based on this rationale without yielding unexpected results. 
Collins does not explicitly teach in response to determining that the second device is already associated, providing on a graphical user interface an associated devices area that displays a location of the second device that is already associated to the patient. 
However Hume teaches that patient devices can be provided in a graphical user interface with the location of the device. (Paragraphs [0060], [0061] and Figures 5-7 of Hume) 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the COW device interface of Collins to incorporate the patient device location display teachings. Paragraphs [0060], [0061] and Figures 5-7 of Hume teaches that 
As per claim 2, 
The combined teachings of Collins and Hume teaches the limitations of claim 1. 
Collins further teaches receiving a first selection via the graphical user interface to disassociate the second device, receiving a second selection via the graphical user to associate the first device to the patient and in response to receiving the first selection and the second selection, receiving characteristics of the first device. (Paragraphs [0103], [0110] and [0132]-[0135] of Collins. The teaching describes a graphical user interface in which a user may select to disassociate one device from a patient and associate a different device, wherein this different device provides the device information to the system and is displayed in the list of associated devices for the patient. The teaching describes receiving device characteristics such as a model number or device type number or other identification information. This other identification information would logically be vendor identification.)
The combined teaching of Collins and Hume teaches in response to receiving the first selection and the second selection, displaying a location of the first device on the Paragraphs [0103], [0110] and [0132]-[0135] of Collins and Paragraphs [0060], [0061] and Figures 5-7 of Hume. The teaching of Collins describes a graphical user interface in which a user may select to disassociate one device from a patient and associate a different device, wherein this different device provides the device information to the system and is displayed in the list of associated devices for the patient. The teaching of Hume describes that patient devices can be provided in a graphical user interface with the location of the device)
As per claim 3, 
The combined teachings of Collins and Hume teaches the limitations of claim 2.
Collins further teaches further comprising determining, based on the characteristics, whether the first device has a primary association or a secondary association. (Paragraph [0042] and Figure 9 of Collins. The teaching describes that each device is assigned a number when coupled to the MDA. The system identifies a primary, secondary, tertiary and quaternary device association with a patient as shown by elements 12.)
Collins and Hume further teaches wherein the first device and the second device are infusion pumps. (Paragraph [0004] of Collins and Paragraphs [0060], [0061] and Figures 5-7 of Hume. The teaching of Collins teaches equipment may include, but is not limited to, for example, life support equipment, such as ventilators; vital signs monitoring equipment such as electrocardiographs (EKG's), electroencephalographs (EEG's), heart rate monitors, blood pressure monitors, blood oxygen saturation monitors; and other patient care devices such as IV pumps, drug infusion pumps, insulin pumps, passive motion devices, and the like. The teaching of Hume describes that patient devices can be provided in a graphical user interface with the location of the device. The devices located by Hume are infusion pumps.)
As per claim 4, 
The combined teachings of Collins and Hume teaches the limitations of claim 3.
Collins further teaches determining the first device has the secondary association (Paragraph [0042] and Figure 9 of Collins. The teaching describes that each device is assigned a number when coupled to the MDA. The system identifies a primary, secondary, tertiary and quaternary device association with a patient as shown by elements 12.)
Collins further teaches modifying the secondary association to the primary association. (Paragraph [0042] and Figure 9 of Collins. The teaching describes that each device is assigned a number when coupled to the MDA. The staff could modify the secondary associated device to primary by disassociating medical device 1 thereby moving medical device 2 to primary association.)
Collins further teaches in response to modifying to the primary association, storing data received from the first device to the electronic medical record. (Paragraph [0132] of Collins. The teaching describes when a device is associated to a patient, data collected from the device is stored in an EMR.)
As per claim 5, 
The combined teachings of Collins and Hume teaches the limitations of claim 1.
Collins further teaches further comprising displaying a vendor and model of the second device on the device search area. (Paragraph [0103] of Collins. The teaching describes receiving device characteristics such as a model number or device type number or other identification information. This other identification information would logically be vendor identification.)
Collins further teaches wherein the first device and the second device are cardiac monitors (Paragraph [0004] of Collins. The teaching describes that equipment may include, but is not limited to, for example, life support equipment, such as ventilators; 
As per claim 6, 
The combined teachings of Collins and Hume teaches the limitations of claim 1.
Collins further teaches wherein the location of the second device displayed on the associated devices area is determined by an identifier received by a sensor, wherein the sensor is associated with a clinician, the patient, an item, or a third device. (Paragraphs [0021], [0088] and [0089] of Collins. The teaching describes that sensor information is used in order to determine a location of a device. This information can be transmitted to register the device’s location.)
As per claim 7, 
The combined teachings of Collins and Hume teaches the limitations of claim 5.
The combined teachings of Collins and Hume further comprising displaying the vendor and the model of the first device on the device search area after associating the first device to the patient. (Paragraphs [0103] and [0132] of Collins and Paragraphs [0060], [0061] and Figures 5-7 of Hume. The teaching of Collins describes receiving device characteristics such as a model number or device type number or other identification information. This other identification information would logically be vendor identification. The teaching of Collins further describes that when devices are associated with a patient, device information is transmitted to the COW device. The teaching of Hume describes displaying device information on the GUI.)
As per claim 8, 
The combined teachings of Collins and Hume teaches the limitations of claim 1. 
Collins further teaches further comprising providing a graphical trend comprising a timeline of when the second device and other devices were previously associated to the patient. (Paragraph [0084] and Figure 6 of Collins. The teaching describes a graphical trend of a device when the device is associated to the patient. Element 156 shows in a graphical chart the value of a physiological parameter with respect to the time at which the device is associated to the patient. Element 156 shows in a graphical table timestamps of measurement recordings.) 
As per claim 20, 
Claim 20 is substantially similar to claim 1. Accordingly, claim 20 is rejected for the same reasons as claim 1. 
As per claim 22, 
The combined teachings of Collins and Hume teaches the limitations of claim 2.
Collins further teaches wherein the second device and the first device are different types of devices. (Paragraph [0004] of Collins. The teaching describes that equipment may include, but is not limited to, for example, life support equipment, such as ventilators; vital signs monitoring equipment such as electrocardiographs (EKG's), electroencephalographs (EEG's), heart rate monitors, blood pressure monitors, blood oxygen saturation monitors; and other patient care devices such as IV pumps, drug infusion pumps, insulin pumps, passive motion devices, and the like. This suggests that different types of devices can be associated with a patient.)
As per claim 23, 
The combined teachings of Collins and Hume teaches the limitations of claim 4
Hume teaches wherein the data received from the first device comprises a volume of fluid to be infused, a rate of infusion and information corresponding to an administration of a bolus. (Paragraph [0038] of Hume. The teaching describes therapy initialization 
Claim 9 is rejected under 35 USC 103 as being unpatentable over Collins and Hume in further view of Burnes et al. (US 2006/0064020; herein referred to as Burnes)
As per claim 9, 
The combined teachings of Collins and Hume teaches the limitations of claim 8. 
The combined teaching of Collins and Hume does not explicitly teach wherein the graphical trend identifies a type of the second device and a type of the other devices, and wherein the graphical trend identifies any medication associated with the second device and the other devices.
However Burnes teaches a graphical trend that identifies the type of device, including any medications associated with the device. (Figure 9 and Paragraphs [0022] and [0067] of Burnes
It would have been obvious to one of ordinary skill in the art to add to the combined teaching of Collins and Hume, the device trend identification teachings of Burnes. One of ordinary skill in the art would have known that identification information of a type of device and any medication associated with the device would be needed to properly interpret the graphical trends that are generated. One of ordinary skill in the art would have added to the combined teaching of Collins and Hume, the teaching of Burnes based on this incentive without yielding unexpected results.
Claims 11-17 are rejected under 35 USC 103 as being unpatentable over Collins in view of Hayes et al. (US 2014/0080413; herein referred to as Hayes) in further view of Hume.
As per claim 11, 
Collins teaches receiving an indication that a device is associated to a patient. (Paragraphs [0132]-[0134] of Collins. The teaching describes a “computer on wheels” (COW) system that manages the device associations that a patient has or can have. In display 1060 of the COW system, the user may be prompted to select which devices in wireless communication with the COW within a particular room are to be associated with a particular patient for which data is to be logged into an EMR automatically. Display 1060 further determines that devices are associated with a patient by displaying a list of associated devices to the user. This suggests that when a user is trying to associate a device with a patient, the system will know and determine that a different device is already in association with the patient.)
Collins does not explicitly teach determining, based on a plurality of sensors in an environment, that the device is in a different location than the patient. 
However Collins does teach using a plurality of sensors in an environment to determine the location of devices to associate the device to a patient based on proximity to the Paragraphs [0025]-[0030] of Collins. The teaching describes sensors in an environment where a patient is to associate devices with that patient. Location data is used to determine which device is to be associated with which patient by determining which device is closer to the respective patient.)
While Collins does make the determination of the location of particular devices, it does not explicitly teach what happens if an associated patient device is moved out of the patient room resulting in the device being in a different location than the patient.
However, Hayes teaches a medical device system process that determines that a medical device is not within a given proximity to it’s associated patient and then triggers a disassociation process based on the medical device not being in the same area as the patient. (Paragraph [0085] of Hayes. The teaching describes a set of sensors that determines that a device is in a location that enables communication to a patient support apparatus. When the device is in range, the respondent device keeps transmitting data to the patient support apparatus. When the location of the respondent device is outside this range, the system determines that the device is not in the same location as the patient, or patient support apparatus, and triggers a disassociation process.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device location determination steps of Collins with the disassociation teachings of Hayes. Paragraphs [0025]-[0030] of Collins teaches that a device may be paired to a patient based on its proximity to a patient. It would have stood to reason that Collins would suggest that devices outside a given proximity would cause the system to determine that the device and patient are not in the same location and cause a process to disassociate the device from the patient. Such as much could be reasoned due to a room with two patients and two devices as described by Collins. In this case the closer respective device is paired with their respective patient. This suggested teaching of Collins is strengthened in view of Hayes where the teaching of Hayes at paragraph 
The combined teaching of Collins and Hayes would then teach in response to determining that the device is in the different location, providing, on the graphical user interface a device search area that enables a search for the device that is in the different location than the patient (Paragraphs [0132]-[0134] of Collins. The teaching describes that associated devices for a patient collect data and transmit this data to an electronic medical record for the patient. The teaching further describes that when devices are associated with a patient, a user through the UI of the COW can be provided with a list of devices associated with the patient, which is considered a device search area that enable search for the devices that are already associated to the patient)
Collins does not explicitly teach based at least in part on determining that the device in the different location, automatically providing, via the graphical user interface, a prompt to disassociate the device from the patient and prevent communication of the second device to a electronic medical record.
However it would have been obvious to one of ordinary skill in the art before the time of filing to modify the interface of the COW device in Collins with the interface and capabilities of the wall hub described by Collins. Paragraph [0110] and Figures 10-15 of Collins describe a disassociation processes by which patient devices are disassociated from them when the devices are no longer needed through a wall hub associated with the patient. A prompt to “Disassociate All Devices” is presented to the user of the wall 
The combined teaching of Collins and Hayes does not explicitly teach in response to determining that the device is in the different location, providing, on the graphical user interface an associated devices area that displays the different location of the device. 
However Hume teaches that patient devices can be provided in a graphical user interface with the location of the device. (Paragraphs [0060], [0061] and Figures 5-7 of Hume) 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the COW device interface of Collins to incorporate the patient device location display teachings. Paragraphs [0060], [0061] and Figures 5-7 of Hume teaches that patient devices can be provided in a graphical user interface with the location of the respective device. Paragraphs [0132]-[0134] of Collins teaches displaying a list of patient devices in a graphical user interface in response to determining that a device is associated with a patient. The prior art teaches the claimed limitations though found in separate references. The prior art would have performed the same together as they would apart. The references are both directed to the same field of endeavor; displaying information relating to patient medical devices. Accordingly it would have been obvious 
As per claim 12, 
The combined teaching of Collins, Hayes and Hume teaches the limitations of claim 11. 
Collins and Hume further teach wherein the device is a pump (Paragraph [0004] of Collins and Paragraphs [0060], [0061] and Figures 5-7 of Hume. The teaching of Collins teaches equipment may include, but is not limited to, for example, life support equipment, such as ventilators; vital signs monitoring equipment such as electrocardiographs (EKG's), electroencephalographs (EEG's), heart rate monitors, blood pressure monitors, blood oxygen saturation monitors; and other patient care devices such as IV pumps, drug infusion pumps, insulin pumps, passive motion devices, and the like. The teaching of Hume describes that patient devices can be provided in a graphical user interface with the location of the device. The devices located by Hume are infusion pumps.)
Collins further receiving a selection to disassociate the device from the patient in response to the selection, preventing communication of the device to the electronic medical record, receiving a second selection to associate a second device to the patient and  in response to the second selection, determining, based on characteristics of the second device or information received from the second device, whether the second device infuses medication as a primary association or as a secondary association (Paragraphs [0049], [0103], [0110] and [0132]-[0135] of Collins. The teaching describes a graphical user interface in which a user may select to disassociate one device from a patient and associate a different device, wherein this different device provides the device information to the system and is displayed in the list of associated 
As per claim 13, 
The combined teaching of Collins, Hayes and Hume teaches the limitations of claim 12
Collins further teaches modifying the second device from the secondary association to the primary association upon determining that the second device infuses medication as the secondary association. (Paragraph [0042] and Figure 9 of Collins. The teaching describes that each device is assigned a number when coupled to the MDA. The staff could modify the secondary associated device to primary by disassociating medical device 1 thereby moving medical device 2 to primary association.)
Collins further teaches in response to modifying to the primary association, storing data received from the second device to the electronic medical record. (Paragraph [0132] of Collins. The teaching describes when a device is associated to a patient, data collected from the device is stored in an EMR.)
As per claim 14, 
The combined teaching of Collins, Hayes and Hume teaches the limitations of claim 11
Collins and Hume further teach further comprising providing a location of an available device on the associated devices area, and wherein the method further comprises receiving a selection, via the graphical user interface, to disassociate the device. (Paragraphs [0049], [0103], [0110] and [0132]-[0135] of Collins and Paragraphs [0060], [0061] and Figures 5-7 of Hume. The teaching of Collins describes a graphical user interface in which a user may select to disassociate one device from a patient and associate a different device, wherein this different device provides the device information to the system and is displayed in the list of associated devices for the patient. The teaching describes receiving device characteristics such as a model number or device type number or other identification information. This other identification information would logically be vendor identification. Upon disassociation, communication to the EMR is terminated. The teaching describes that each device is assigned a number when coupled to the MDA. The system identifies a primary, secondary, tertiary and quaternary device association with a patient as shown by elements 12. The teaching of Hume describes that patient devices can be provided in a graphical user interface with the location of the device)
As per claim 15, 
The combined teaching of Collins, Hayes and Hume teaches the limitations of claim 11
Collins further teaches wherein the different location of the device displayed on the associated devices area is determined by identifiers received by the plurality of sensors, wherein the identifiers are associated with a clinician, another patient, an item or a third device. (Paragraphs [0021], [0088] and [0089] of Collins. The teaching describes that sensor information is used in order to determine a location of a device. This information can be transmitted to register the device’s location.)
As per claim 16, 
The combined teaching of Collins, Hayes and Hume teaches the limitations of claim 11
Collins further teaches further comprising providing a vendor identification and model of the device. (Paragraph [0103] of Collins. The teaching describes receiving device 
Collins further teaches wherein the device is a ventilator. (Paragraph [0004] of Collins. The teaching describes that equipment may include, but is not limited to, for example, life support equipment, such as ventilators; vital signs monitoring equipment such as electrocardiographs (EKG's), electroencephalographs (EEG's), heart rate monitors, blood pressure monitors, blood oxygen saturation monitors; and other patient care devices such as IV pumps, drug infusion pumps, insulin pumps, passive motion devices, and the like)
As per claim 17, 
The combined teaching of Collins, Hayes and Hume teaches the limitations of claim 11
Collins further teaches further comprising providing a graphical trend of a duration of when the device and other devices were associated to the patient (Paragraph [0084] and Figure 6 of Collins. The teaching describes a graphical trend of a device when the device is associated to the patient. Element 156 shows in a graphical chart the value of a physiological parameter with respect to the time at which the device is associated to the patient. Element 156 shows in a graphical table timestamps of measurement recordings.)
Claim 18 is rejected under 35 USC 103 as being unpatentable over Collins, Hayes, and Hume in further view of Burnes et al. (US 2006/0064020; herein referred to as Burnes)
As per claim 18, 
The combined teaching of Collins, Hayes and Hume teaches the limitations of claim 17
The combined teaching of Collins, Hayes and Hume does not explicitly teach wherein the graphical trend identifies a type of the device and a type of the other devices, wherein the graphical trend identifies a medication associated with the second device or 
However Burnes teaches a graphical trend that identifies the type of device, including any medications associated with the device. (Figure 9 and Paragraphs [0022] and [0067] of Burnes. The teaching describes “A pressure trends button 368 may be selected to review a graphical or tabular display of blood pressure measurements or other hemodynamic measurements or changes over time. A device performance trends button 370 may be selected to review a graphical or tabular display of changes in device operation occurring over time, such as the frequency of delivered therapies, types of therapy, or other device performance measurements.” This means that in the graphical trend, the device is identified in the “device performance trends” section which would include the type of device it is. This teaching could include a variety of devices associated with a patient, here only one device is associated with the patient. This does not preclude the teachings ability to consider a plurality of devices In this case no medication is associated with the device and is therefore not needed to be identified.) 
It would have been obvious to one of ordinary skill in the art to add to the combined teaching of Collins, Hayes and Hume, the device trend identification teachings of Burnes. One of ordinary skill in the art would have known that identification information of a type of device and any medication associated with the device would be needed to properly interpret the graphical trends that are generated. One of ordinary skill in the art would have added to the combined teaching of Collins, Hayes and Hume, the teaching of Burnes based on this incentive without yielding unexpected results.
The combined teaching of Collins, Hayes, Hume and Burnes would then teach wherein the graphical trend identifies a medication associated with the second device or the other devices, and wherein the types and the medication are displayed within the associated devices area. (Figure 9 and Paragraphs [0022] and [0067] of Burnes. The Paragraphs [0060], [0061] and Figures 5-7 of Hume. The teaching of Hume describes displaying device information on the GUI. This means that information associated with the device such as medication information would be provided in the GUI.)

Response to Arguments
Applicant's arguments filed January 07, 2021 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are rendered moot in light of the new combination of references used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                                    

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626